Exhibit ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT is dated as of the 23rd day of February, 2010, by and among BELTWAY ACQUISITION CORPORATION (hereinafter “BELTWAY” or “Seller”), a Delaware corporation, and HUFFINES MEDIA, LLC, a Texas limited liability company, and HUFFINES LICENSE SUBSIDIARY, LLC, a Texas limited liability company and wholly owned subsidiary of HUFFINES MEDIA, LLC (collectively “Buyer”). R E C I T A L S A.BELTWAY is the licensee of WMET (AM) Gaithersburg, Maryland (Facility ID#4643) (the “Station”) and owns or leases the tangible assets used and utilized in the operation of the Station. B.Seller desires to sell, and Buyer desires to buy, all the assets that are used in the business or operations of the Station, for the price and on the terms and conditions set forth in this Agreement. A G R E E M E N T In consideration of the above recitals and of the mutual agreements and covenants contained in this Agreement, Buyer and Seller, intending to be bound legally, agree as follows: SECTION 1 - DEFINITIONS The following terms, as used in this Agreement, shall have the meanings set forth in this Section: “Accounts Receivable” means accounts receivable earned by Seller prior to 11:59 p.m., EST, on the day prior to the Closing Date, including, without limitation, the rights of Seller to payment for the sale of programming time or advertising time run on the Station by Seller prior to the day prior to the Closing Date. “Assets” means the assets to be sold, transferred, or otherwise conveyed to Buyer under this Agreement, as specified in Section “Assumed Contracts” means (i) all Contracts listed in Schedule 3.7, (ii) all Time Brokerage Agreements, (iii) all Cash Advertising Contracts, and (iv) any Contracts entered into by Seller between the date of this Agreement and the Closing Date that Buyer agrees in writing to assume. “Cancelable TBAs” is defined in Section “Cash Advertising Contracts” is defined in Section “Closing” means the consummation of the purchase and sale of the Assets pursuant to this Agreement in accordance with the provisions of Section 8. Asset Purchase Agreement – Page 1 “Closing Date” means the date on which the Closing occurs, as determined pursuant to Section 8. “Consents” means the consents, permits, or approvals of Governmental Authorities and other third parties necessary to transfer the Assets to Buyer or otherwise to consummate the transactions contemplated by this Agreement. “Contracts” means all contracts, leases, non-governmental licenses, and other agreements (including leases for personal or real property and employment agreements), written or oral (including any amendments and other modifications thereto) to which Seller is a party or which are binding upon Seller and which relate to or affect the Assets or the business or operations of the Station, and (i)which are in effect on the date of this Agreement or (ii) which are entered into by Seller between the date of this Agreement and the Closing Date. “Earnest Money Deposit” means the sum of $400,000.00 as set forth in Section “FCC” means the Federal Communications Commission. “FCC Consent” means action by the FCC granting its consent to the assignment of the FCC Licenses to Buyer as contemplated by this Agreement. “FCC Licenses” means all Licenses (including modifications, renewals and extensions thereof) issued by the FCC to Seller in connection with the business or operations of the Station. “Final Order” means an action by the FCC that has not been reversed, stayed, enjoined, set aside, annulled, or suspended, and with respect to which no requests are pending for administrative or judicial review, reconsideration, appeal, or stay, and the time for filing any such requests and the time for the FCC to set aside the action on its own motion have expired. “Governmental Authorities” means any federal, state or local governmental entity or municipality or subdivision thereof or any authority, department, commission, board, agency, court or instrumentality thereof. “Initial Order” means the FCC Consent as granted by the FCC prior to it becoming a Final Order. “Intangibles” means all FCC Call Signs, domain names, URL registrations, copyrights, trademarks, trade names, service marks, service names, licenses, patents, permits, jingles, proprietary information, technical information and data, machinery and equipment warranties, and other similar intangible property rights and interests (and any goodwill associated with any of the foregoing) applied for, issued to, or owned by Seller or under which Seller is licensed or franchised and which are used in the business and operations of the Station as of the date of this Agreement, together with any additions thereto between the date of this Agreement and the Closing Date as the parties may agree. Asset Purchase Agreement – Page 2 “Licenses” means all licenses, permits, and other authorizations issued by the FCC, the Federal Aviation Administration, or any other federal, state, or local Governmental Authorities to Seller in connection with the conduct of the business or operations of the Station, together with any additions thereto between the date of this Agreement and the Closing Date as the parties may agree. “Permitted Liens” means claims, liabilities, security interests, mortgages, liens, pledges, conditions, charges, or encumbrances of any nature whatsoever (i) for current taxes not yet due and payable, (ii) arising pursuant to the terms of the Assumed Contracts, (iii) imposed by Buyer, or (iv) set forth on Schedule 1. “Purchase Price” means the purchase price specified in Section “Real Property” means the Station’s existing studio and transmitter sites, as more particularly described on Schedule “Real Property Agreements” is defined in Section 3.5(a). “Tangible Personal Property” means all machinery, equipment, tools, vehicles, furniture, leasehold improvements, office equipment, plant, inventory, spare parts, and other tangible personal property used in the business and operations of the Station which are listed on Schedule 3.6 together with any additions thereto between the date of this Agreement and the Closing Date as the parties may agree, and less any deletions therefrom arising in the ordinary course of business between the date hereof and the Closing
